DETAILED ACTION
This is in response to amendment filed on February 24, 2021. Claims 1-20 are pending in this application.
Information Disclosure Statement
The references listed in the IDS filed on May 17, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on December 2, 2020.
Regarding independent claims 8, 14 and 21, the closest art, Sinn (US 9,432,371 B2), discloses a mapping engine to map user’s information between directories (col.5, lines 4-16 and Col.6, lines 16 to col.7, line 60, Sinn, i.e., cloud directory’s mapping); the common directory with a department that corresponds to the contents from the user directory with a department for controlling access to that user record in the registry database (col.6, lines 5-15 and col.7, lines 40-60, Sinn, i.e., authenticated token for control access enterprise user); assign access controls to an administrator for controlling the access to that user record in the registry database (col.7, lines 40-60, Sinn, i.e., authenticated token assigned to enterprise user); and permit the administrator to access the user record in the registry database (col.6, lines 5-15 and col.7, lines 40-60, Sinn). Botz et al. (US 2002/0143909 A1) disclose extracting department indicator (¶[0064], Botz, i.e., “global identity corresponds to a user) and mapping a corresponding user in a common directory of a registry database (¶[0064], [0066] and [0070], Botz). However, the prior art fails to disclose or suggest the claimed provision “extract a department indicator from the user directory, mapping engine to map the department indicator to a corresponding user record in a common directory of a registry database, mark the user record in the common directory with a department that corresponds to the contents from the user directory with a department for controlling access to that user record in the registry database and assign access controls to an administrator for controlling the access to that user record in the registry database” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record

1. Ralhan (US 20190354809 A1) discloses COMPUTATIONAL MODEL MANAGEMENT.
2. Luckenbaugh et al. (US 20010013096 A1) disclose TRUSTED SERVICES BROKER FOR WEB PAGE FINE-GRAINED SECURITY LABELING.
3. Silvera et al. (US 20100169881 A1)/(US 8327096 B2) disclose METHOD AND SYSTEM FOR EFFICIENT IMAGE CUSTOMIZATION FOR MASS DEPLOYMENT.

5. Mayer et al. (US 9213836 B2) disclose System and method for comprehensive general electric protection for computers against malicious programs that may steal information and/or cause damages.
6. Win et al. (US 6453353 B1) disclose Role-based navigation of information resources.
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 24, 2021